Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 1 of 9

EXHIBIT B
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 2 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

= KeyCite Red Flag ~ Severe Negative Treatment
Unpublished/noncitable December 29, 2017

2017 WL 6629523
Not Officially Published
(Cal. Rules of Court, Rules
8.1105 and 8.1110, 8.1115)
Only the Westlaw citation is currently available.

California Rules of Court, rule 8.1115,
restricts citation of unpublished
opinions in California courts.

Court of Appeal, First
District, Division 1, California.

Jeremy J. NICKEL et al.,
Plaintiffs and Appellants,
v.
FAR NIENTE WINE ESTATES, LLC
et al., Defendants and Respondents.

A150513

|
Filed 12/29/2017

County Super. Ct. No.

(San ‘Francisco
CPF-16-514929)

Attorneys and Law Firms

Richard Curtis Darwin, Buchalter Nemer, 55 2nd
Street, Suite 1700, San Francisco, CA 94111, for
Plaintiffs and Appellants.

Jeremy Todd Kamras, Arnold & Porter Kaye
Scholer LLP, 3 Embarcadero Center—10th Floor,
San Francisco, CA 94111, for Defendants and
Respondents.

Opinion
Dondero, J.

*1 Plaintiffs Jeremy J. Nickel and The Vineyard
House, LLC (TVH) appeal from the trial court’s order
denying their petition to correct and/or vacate an
arbitration award entered in favor of defendants Far
Niente Wine Estates, LLC, Far Niente Winery Inc.,
Nickel & Nickel Vineyards, LLC, FN Cellars, LLC,
and FN Land, LLC (collectively, FNWE). Plaintiffs

argue the award should be vacated and/or corrected
because (1) they were denied the opportunity to
respond to late evidence submitted by defendants, (2)
the injunctive relief set forth in the arbitration award
is fatally ambiguous, and (3) the arbitrator lacked
jurisdiction to decide certain water rights issues. We
affirm.

FACTUAL BACKGROUND
AND PROCEDURAL HISTORY

Gil Nickel, Jeremy’s father, was “an iconic presence”
in the California wine industry for years. Gil founded

Far Niente Winery (FNW) in Napa County in 1979. |
Since then, FNW has established four affiliated
wineries—Nickel & Nickel, Dolce Winery, EnRoute
Winery, and Bella Union Winery.

When Gil died in 2003, Jeremy, Gil’s nephew Erik,
and Gil’s widow Elizabeth were each bequeathed
ownership interests in FNW. Gil separately bequeathed
to Jeremy an adjacent nine-acre parcel on which, in
2010, Jeremy founded TVH, his solely owned winery.

In the years following Gil’s death, relations between
Jeremy and the other FNW owners deteriorated.
Following the dismissal of a derivative suit filed
by Jeremy, the parties began negotiating a business
separation in order to comprehensively resolve “all
disputes and claims between them.”

In August 2014 the parties entered into a settlement
agreement, which served to sever Jeremy’s interests
in FNWE from those of the other owners. Among
other things, the settlement agreement established
a series of purchase options intended to terminate
any joint ownership of FNW wineries as between
Jeremy and the other owners. It also secured the
parties’ intellectual property rights by providing that
Jeremy may “not infringe or violate any trademark,
trade name, or other intellectual property right held
by [FNWE].” In addition, the Settlement Agreement
incorporated a separately negotiated “Grant of Water
Rights Easement” (Easement), which memorialized
Jeremy’s right to water from a pond located on FNW
property adjacent to TVH property.
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 3 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

In February 2015, FNWE discovered that Jeremy
had acquired FNW customer lists, including a list
containing the contact information for approximately
25,000 individuals. The lists included the names
and contact information of about 90 percent of
FNW’s 6,000 active wine club members. Jeremy
used the lists to conduct phone, e-mail, and letter
solicitation campaigns on TVH’s behalf. It is
essentially undisputed that Jeremy fully intended
to target FNW’s customers by using a marketing
campaign designed to imply that TVH was affiliated

with FNW.* Around this same time, Jeremy also
claimed a right to use water from FNW’s pond for
lawn irrigation and landscaping on TVH property.
FNWE believed that this use was not authorized by the
Easement.

*2 On March 12, 2015, FNWE filed a demand

for arbitration, invoking an arbitration clause
contained in the settlement agreement. The demand
included claims for trade secret misappropriation,
trademark infringement, unfair competition, breach of
contract, and declaratory relief concerning the parties’

respective water rights.

The JAMS arbitration hearing took place over seven
days in August 2015. At the end of the hearing, the
arbitrator announced that “[t]he evidence is closed.”
Both sides were directed to file simultaneous proposed
awards, after which, “in the absence of anything else,”
the matter would be deemed submitted.

On November 4, 2015, the arbitrator issued a tentative
award. In the document, he concluded that FNWE
was entitled to an injunction enjoining plaintiffs from
“infringing or violating [defendants’] trademarks,
trade names, or other intellectual property ....” He
noted that in both of their proposed awards, the
parties had identified various marketing strategies in
which Jeremy would or would not be permitted to
engage under the trademark injunction. The arbitrator
directed the parties to meet and confer, and to submit
their respective views on the terms of an appropriate
injunction by December 7, 2015. Thereafter, by
December 14, 2015, each side would be allowed to
file a further letter brief in response to the other side’s
submission. The arbitrator instructed the parties that
their briefs should not reargue any of the legal or
factual issues addressed in the tentative award.

On December 7, 2015, FNWE filed an eight-page
supplemental submission, reporting that plaintiffs had
recently sent out multiple e-mail solicitations to some
of FNW’s customers, in violation of the settlement
agreement and the terms of the tentative award,
by which plaintiffs had previously agreed to abide.
Plaintiffs had also uploaded Facebook posts suggesting
that TVH was affiliated with Dolce and Nickel &
Nickel. The submission incorporated correspondence
between the parties’ attorneys regarding the alleged
violations, including a letter from plaintiffs’ counsel
in which he admitted “a mistake” had been made
with respect to the customer service lists. FNWE
also attached a letter dated November 19, 2015,
in which plaintiffs’ attorney contested its attorney’s
interpretation of the material posted on TVH’s
Facebook page. On that same date, plaintiffs submitted
their supplemental brief containing their suggested
language for the proposed injunction.

On December 11, 2015, plaintiffs’ attorney sent a nine-
page letter to the arbitrator explaining that the e-mails
referenced in FNWE’s December 7, 2015 submission
had been sent inadvertently. He also objected to
FNWE’s proposed terms for the injunction. He did
not ask the arbitrator to reopen evidence. Nor did he
object to FNWE’s submission of evidence, or attempt
to introduce rebuttal evidence.

On January 13, 2016, the final arbitration award
(Award) was served on the parties. The Award contains
comprehensive findings of fact, and indicates that
the arbitrator had “carefully considered [the parties’]
submissions” on the scope of injunctive relief. The
Award sets forth the specifics of that relief, including
a revised “Section IV” entitled “Claimants’ Relief,”
which further delineates what plaintiffs can and cannot
do in their marketing efforts. Plaintiffs were enjoined
from using and/or disclosing FNWE’s customer lists.
The Award also includes declaratory relief holding that
plaintiffs have no rights to use water from the pond
other than those expressly set forth in the Easement.
FNWE was also awarded $366,336, plus interest, as a
remedy for unjust enrichment.

*3 On March 24, 2016, plaintiffs filed a petition
to correct or vacate the Award, arguing, in part, that
the Award should be vacated under section 1286.2,

WESTLAW © 2020 Thomson Reuters. No claim to original US: Government Works
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 4 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

subdivision (a),° because, among other reasons,
the arbitrator had refused to allow them to submit
additional evidence. They filed their amended petition
on April 1, 2016.

On August 24, 2016, the trial court filed its order
denying plaintiffs’ amended petition. The court
concluded, in part, that they had failed to show the
arbitrator had denied them the opportunity to present
evidence. They also had failed to show any resulting
prejudice. The court further found the injunction was
not impermissibly vague or indefinite, and rejected
their challenge to the water rights portion of the Award.

On October 6, 2016, the trial court granted FNWE’s
motion to confirm the Award.

On November 29, 2016, the trial court filed its
judgment in conformity with the Award. This appeal
followed.

DISCUSSION

I. Standard of Review

Our Supreme Court has stated: “[W]e have made it
clear that in light of the strong public policy in favor
of private arbitration, judicial review of an arbitrator’s

award is quite limited.” ( Board of Education v.
Round Valley Teachers Assn. (1996) 13 Cal.4th 269,

275: see: Marsch v, Williams (1994) 23 Cal.App.4th
238, 243 (Marsch).) The parties to a private arbitration
impliedly agree that the arbitrator’s decision will be

binding and final. ( Moncharsh v. Heily & Blase
(1992) 3 Cal.4th 1, 9 (Moncharsh), see Kahn vy.

Chetcuti (2002) 101 Cal.App.4th 61, 67;! Konig v.
Fair Employment & Housing Com. (2002) 28 Cal.4th
743, 754.)

As a general rule, the merits of a dispute, the
sufficiency of the evidence, or the validity of
the arbitrator’s reasoning will not be reviewed.

(| Moncharsh, supra, 3 Cal.4th at p. 11.) Moreover,
with narrow exceptions, an arbitrator’s decision cannot
be reviewed for errors of law or fact even if the mistake
appears on the face of the award and causes substantial

injustice. (! /d. at pp. 6, 11,27-28;! Marsch, supra,
23 Cal.App.4th at p. 244.) Judicial review is limited

to those situations enumerated in section 1286.24 to

vacate an award or section 1286.6> to correct an

arbitrator’s decision. (§ Moshonov y. Walsh (2000) 22
Cal.4th 771, 775; Moncharsh, at pp. 27-28.)

*4 “On appeal from an order confirming an
arbitration award, we review the trial court’s order
(not the arbitration award) under a de novo standard.
[Citations.] To the extent that the trial court’s ruling
rests upon a determination of disputed factual issues,
we apply the substantial evidence test to those

issues.” (' Lindenstadt v. Staff Builders, Inc. (1997)

55 Cal.App.4th 882, 892, fn. 7;see! Pierottiv. Torian

(2000) 81 Cal.App.4th 17, 23-24.)

I, Submission of Post-hearing Evidence Supporting
Trademark Injunction

Plaintiffs assert the trial court erred in failing to
vacate the Award’s trademark infringement injunction
because after the proceeding had been closed to new
evidence, the arbitrator, in formulating the terms of
the injunction, considered and relied on evidence
submitted by FNWE with their December 7, 2015
letter brief without affording plaintiffs an adequate
opportunity to respond. The authorities plaintiffs rely
on, however, do not support their claim of error.

Section 1286.2 provides a trial court may vacate an
arbitration award on several grounds, including that
“Tt]he rights of the party were substantially prejudiced
by the refusal of the arbitrators to ... hear evidence
material to the controversy ....” (§ 1286.2, subd. (a)(5).)
This provision operates as “a safety valve in private
arbitration that permits a court to intercede when an
arbitrator has prevented a party from fairly presenting

its case.” (i Hall v. Superior Court (1993) 18
Cal.App.4th 427, 439.) When a party contends it was
substantially prejudiced by the arbitrator’s exclusion
of material evidence, a court should generally consider
prejudice before materiality. (/bid.) To find substantial
prejudice, the court must first accept the arbitrator’s
theory and conclude the arbitrator might well have
made a different award had the evidence been allowed.
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 5 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

(= Burlage v. Superior Court (2009) 178 Cal.App.4th
524, 531 (Burlage).)

In cases where a court has vacated an arbitrator’s
award pursuant to section 1286.2, subdivision (a)(5),
it is typically because the arbitrator flatly refused to
consider evidence relevant to the case, or allowed one
side but not the other to present evidence on a point.

For example, in! Royal Alliance Associates, Inc. v.
Liebhaber (2016) 2 Cal.App.5th 1092, 1108, only one
party was allowed to offer oral testimony, and the
opposing party was not allowed to cross-examine the
witness who testified. The arbitration panel curtailed
the testimony in part because the arbitrators did “not

want ‘to be here for another two hours.’ ” (| Jd. at
p. 1109.) Similarly, in Burlage, the arbitrator excluded
substantially all of the defendants’ evidence, such that
“the arbitration assumed the nature of a default hearing
in which the [plaintiffs] were awarded $1.5 million in
compensatory and punitive damages they may not have

suffered.” (™ Burlage, supra, 178 Cal.App.4th at p.
530.)

In this case, there is nothing in the record
demonstrating that the arbitrator refused to hear any
evidence that plaintiffs offered for consideration.
Instead, after FNWE offered evidence showing that
plaintiffs’ wrongful use of their customer lists and
trademarks was continuing even after the issuance of
the Tentative Award, plaintiffs submitted a letter brief
defending their conduct as having been inadvertent.
They did not include any declarations or other evidence
to support this defense, and did not thereafter offer
to produce any relevant additional evidence on this
point to the arbitrator. In his final arbitration award, the
arbitrator noted the post-Tentative Award submissions
by respondent reflected “the consistent theme that
Jeremy has used in his marketing materials to suggest
—and in some instances to state flat out—that TVH
is associated or affiliated with ... the ‘Far Niente
Family of Wines’.... [T]his has had the inevitable
—and apparently intended—effect of bringing TVH
wines into the ‘Far Niente Family of Wines,’ even
though there is no business or enological connection
between the two.” This conclusion by the arbitrator,
supporting his final award, to this court reflects his
review of the entire record, not simply the “post-
tentative submissions” by respondents.

*§5 Nor is there anything in the record to suggest that
plaintiffs objected to the material FNWE submitted
with its letter brief. Instead, plaintiffs argued that
the brief was improper because it “attempts to retry
this case on the merits, proposes an overbroad and
unworkable injunction, and requests completely new
relief unrelated to the trademark issue and beyond the
proper scope of the Arbitrator’s jurisdiction.” There
also is no indication in the record that plaintiffs
asked for a continuance to afford them an opportunity

to submit rebuttal evidence. ° Accordingly, the trial
court’s finding that plaintiffs “failed to submit
evidence demonstrating that the arbitrator ... denied
them the opportunity to present evidence ... [or]
refused to accept evidence they presented” is supported

by substantial evidence. 7

Further, plaintiffs have not shown “substantial
prejudice” from the arbitrator’s alleged refusal to hear
the evidence that they never proffered. The letter brief
they submitted to the arbitrator contained the very
same information they now claim would have been in
the testimony that the arbitrator allegedly prevented
them from submitting, namely, that their violations of
the Tentative Award were the results of inadvertent

“mistakes” by their employees. 8 Moreover, the relief
they seek is deletion of the portion of the Award
restricting their use of FNWE’s trademarks. Yet
the evidence they claim they were prevented from
submitting concerned their use of customer lists only.
In particular, they do not argue that the post-Tentative
Award Facebook posts linking TVH with Dolce
and Nickel & Nickel was accidental or inadvertent.
Nor do they contest the arbitrator’s finding that, in
his marketing efforts, Jeremy had consistently and
affirmatively tried “to capitalize upon an association
between TVH and the names ‘Nickel’ and ‘Far Niente
family.’ ” It is thus unlikely that the evidence plaintiffs
assert they were prevented from introducing would
have changed the arbitrator’s trademark rulings. This is
particularly true as they voluntarily offered to turn over
the relevant customer lists to FNWE. The trial court’s
finding that plaintiffs had failed to show prejudice
resulting from the arbitrator’s actions is therefore
supported by substantial evidence.
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 6 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

ITI. Whether the Trademark Injunction Is
Ambiguous

*6 Plaintiffs assert certain provisions set forth in the
Award’s permanent injunction are fatally ambiguous,
requiring correction or vacation under section 1286.6,
subdivision (c). Specifically, they attack the provisions
of the injunction that impose restrictions on their use
of trademarks and trade names owned by FNWE, as
well as on the manner in which they may market wines
made by TVH. FNWE contends plaintiffs are barred
from making these assertions because they did not
request the same relief from the arbitrator.

Even if plaintiffs’ assertions have not been forfeited
on appeal, we conclude they fail because the relief
plaintiffs seek is not authorized by section 1286.6,
subdivision (c). That subdivision provides, in part:
“Subject to Section 1286.8, the court, unless it
vacates the award pursuant to Section 1286.2, shall
correct the award and confirm it as corrected if the
court determines that: [{] ... [{] ... The award is
imperfect in a matter of form, not affecting the merits
of the controversy.” (Italics added.) Plaintiffs assert
correction is required in that the award is “imperfect”
because it is “ ‘not /egally enforceable.’ ” (Italics
added.) This statutory interpretation is overly broad,
and is directly contrary to relevant case law construing
this provision.

Section 1286.2, subdivision (c) is intended to
apply to “technical problem[s] with the [arbitration]

award.” (' Moncharsh, supra, 3 Cal.4th at p. 13.) By
its terms, it does not apply to matters “ ‘affecting the
merits of the controversy.’ ” (/bid.) While this ground
is quite narrow, as we have already noted, judicial
review of arbitration awards is limited to specific
and narrow statutory grounds since “by voluntarily
submitting to arbitration, the parties have agreed to
bear [the risk of an erroneous decision by the arbitrator]
in return for a quick, inexpensive, and conclusive

resolution to their dispute.” (' /d. at p. 11.) Our
Supreme Court has further observed: “ ‘Inherent in [the
arbitrator’s] power is the possibility the arbitrator may

err in deciding some aspect of the case.’” (| Cable
Connection, Inc. v. DIRECTV, Inc. (2008) 44 Cal.4th
1334, 1360 (Cable Connection).)

Plaintiffs’ claims of error do not fall under section
1286.6, subdivision (c), because they all relate to the
legal merits of the Award. Cases hold that, absent
an agreement between the parties stating otherwise,
an award may not be vacated on the ground that a
legal error was an act in excess of the arbitrator’s

power. (| Cable Connection, supra, 44 Cal.th at
pp. 1360-1361.) Further, it is the general rule that an
arbitrator is not required to act in conformity with
rules of law but may base his or her decision on

broad equitable principles.( Vandenberg v. Superior

Court (1999) 21 Cal.4th 815, 831-832; ! Advanced
Micro Devices, Inc. v. Intel Corp. (1994) 9 Cal.4th 362,

374-375 (Advanced Micro Devices); ! Moncharsh,
supra, 3 Cal.4th at pp. 10-11.) Moreover, with narrow
exceptions, an arbitrator’s decision cannot be reviewed
for errors of law or fact even ifthe mistake appears on
the face of the award and causes substantial injustice.

(| Berglund v. Arthroscopic & Laser Surgery Center
of San Diego, L.P. (2008) 44 Cal.4th 528, 534;
Moncharsh, at pp. 6, 11, 27-28.) Thus, an arbitrator
may make a binding award, which must be judicially
enforced, even though it conflicts with substantive law
and would be reversible error if entered by a court in

civil litigation. (i Moore v. First Bank of San Luis
Obispo (2000) 22 Cal.4th 782, 784; State Farm Mut.
Auto. Ins. Co, v. Guleserian (1972) 28 Cal.App.3d

397, 402;! Durand v. Wilshire Ins. Co. (1969) 270
Cal.App.2d 58, 61.)

*7 For example, in Landis v. Pinkertons,
Inc. (2004) 122 Cal.App.4th 985 (Landis), the
arbitrator changed his award to correct a legal error.
The arbitrator’s original award included economic
damages and an award of general damages for

emotional distress. (| /d. at p. 988.) The defendants
requested that the arbitrator correct the award on the
grounds that the plaintiff had not sought emotional
distress damages in the complaint and the award was
not authorized by law. (/bid.) The arbitrator granted the
defendants’ motion to strike the award of emotional
distress damages and issued an amended award to

that effect. (' Jd. at pp. 988-989.) On appeal, the
Landis court, applying section 1286.6, subdivision (c),
concluded the arbitrator had improperly amended the
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 7 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

final award to correct an error of law. (Landis, at p.
992.)

Here, plaintiffs first argue that section VI, subdivision
(1) of the Award improperly prohibits Jeremy from
violating unclearly stated intellectual property rights.
That subsection of the Award is found under
the heading “Conclusion and Final Award,” and
states: “The Arbitrator orders a permanent injunction
restraining and enjoining [plaintiffs] and each of
them, including their agents, servants, employees,
and all persons acting in concert with them or on
their behalf, from infringing or violating [defendants’]
trademarks, trade names or other intellectual property
rights ....” Plaintiffs assert this language is vague
and ambiguous because defendants’ “trademarks” and
“trade names” and “other intellectual property” are not
defined or explained in the Award, exposing Nickel to
contempt without knowing that which he is prohibited
from doing. They also claim the Award as a whole
is ambiguous because imperative language appears
throughout the arbitrator’s discussion of claims, but
is not expressly incorporated into the trademark
injunction section.

Essentially, plaintiffs ask us to modify the scope of
the injunction, especially as to how they can describe
Jeremy’s nexus to FNW and its related products.
This would involve revisions to the injunction itself
—the language of which was hotly contested during
the arbitration. Because plaintiffs treat the alleged
ambiguities as highly significant and argue these
provisions make the Award unenforceable, they cannot
also claim that the language they challenge is merely
a matter of form not affecting the merits and, as
such, correctable under section 1286.6, subdivision
(c). The statute authorizes courts to correct only “
‘nonsubstantive matters of form’ ” that do not require
a court to interpret, infer, or otherwise substitute its

judgment for that of the arbitrator. (| Landis, supra,
122 Cal.App.4th at p. 992.) The statutory grounds do
not permit the courts to make substantive changes to an

award’s determinations of fact and law. (' /d. at pp.

992-993.) We find no error.

IV. The Water Rights Claim
As part of their settlement agreement, the parties
negotiated that Jeremy would receive ownership of

33.6 acres of FNW land adjacent to TVH known as
the Halter Valley Parcel. Historically, the Halter Valley
Parcel had been irrigated with water from the Stelling
Pond, which resides on land owned by defendant FN
Land, LLC. Water from the pond had also been used
to irrigate TVH’s landscaping. In conjunction with
the Halter Valley land transfer, the parties executed
the easement that was incorporated into the settlement
agreement. The sole water right memorialized in the
easement is one to take water “ ‘for vineyard irrigation
purposes’ on the ‘Halter Valley portion of [TVH].’ ”
The easement does not include a right to use water for
lawn and landscaping purposes at TVH.

At arbitration, FNWE sought a declaration that the
obligation to make water available from Stelling
Pond to plaintiffs is limited to that set forth in the
Easement—namely, to make water available solely
to the Halter Valley parcel for vineyard irrigation
purposes only. The arbitrator concluded FNWE was
entitled to this relief and that therefore Jeremy was
not entitled to use the pond’s water to irrigate TVH’s
lawn and landscaping, or for any other purpose. In
the course of his decision, the arbitrator addressed
Jeremy’s arguments that, notwithstanding the terms
of the Easement and the settlement agreement,
he still had a right to use the water to irrigate
TVH landscaping because he had both implied and
prescriptive easements allowing him to do so. The
arbitrator addressed these arguments and concluded
plaintiffs had failed to establish all of the requirement
needed to show that they had acquired either type of
easement.

*8 On appeal, plaintiffs contend the arbitrator
exceeded his jurisdiction by deciding the merits of
FNWE’s water rights claim as to TVH’s land. Plaintiffs
contend the Easement does not relate to TVH property.
Instead, it pertains only to the separate vineyard in
Halter Valley. Plaintiffs ask us to “correct” the Award
by deleting two sections of the Award that address his
claims of prescriptive and implied easements. He does
not challenge the portion of the Award affirming that
the Easement itself only grants the right to use water
from the pond to irrigate the vineyards on the Halter
Valley portion of the TVH parcel.

Our Supreme Court has stated that “courts
should generally defer to an arbitrator’s finding
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 8 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

among other things, the plaintiff trustee did not plead

that determination of a particular question is _ a
joint and several liability on the breach of contract

within the scope of his or her contractual
claim and thus the issue was not arbitrable. (! /d.
at p. 1438.) The court rejected the argument because
under Rule 1 of the JAMS Rules, “the arbitrator, not
a court, determines what issues are arbitrable, and we
consequently defer to the arbitrator’s determination
that the issue of joint and severable liability was
arbitrable.” (Greenspan, at p. 1435.) We also will defer
to the arbitrator’s determination with respect to his
jurisdiction over the parties’ water rights dispute.

authority.” (| Advanced Micro Devices, supra, 9
Cal.4th at p. 372.) We observe that in the Award, the
arbitrator noted that in a case management order dated
June 16, 2015, he had concluded the water rights claim
fell within the scope of the Settlement Agreement
and was therefore arbitrable. The arbitration provision
in the settlement agreement broadly covers “[a]ny
disputes arising out of or relating to” the settlement
or the easement, “or the interpretation or enforcement

of ... such agreements.” (Italics added.) .
In sum, we conclude the trial court did not err by

The parties also agreed to proceed under JAMS Rules, denying plaintiffs’ motion to vacate and/or correct the

and rule 11 states: “(a) Once appointed, the Arbitrator
shall resolve disputes about the interpretation and
applicability of these Rules and conduct of the
Arbitration Hearing. The resolution of the issue by DISPOSITION
the Arbitrator shall be final. [{] (b) Jurisdictional

and arbitrability disputes, including disputes over The judgment is affirmed.

the existence, validity, interpretation or scope of the

agreement under which Arbitration is sought, and who

are proper Parties to the Arbitration, shall be submitted = We concur:

to and ruled on by the Arbitrator. The Arbitrator has

the authority to determine jurisdiction and arbitrability Humes, P. J.

Award and confirming the Award.

issues as a preliminary matter.” (Italics added.)
Banke, J.

In | Greenspan y. LADT, LLC (2010) 185 All Citations
Cal.App.4th 1413 (Greenspan), the defendants argued

that an arbitration award should be vacated because, Not Reported in Cal.Rptr., 2017 WL 6629523

Footnotes

1 We use first names in the interest of clarity. No disrespect is intended.

2 For example, telemarketers were directed to state that they were “calling on behalf of Jeremy

Nickel! with Far Niente, Nickel & Nickel, and Dolce wineries” and that “Jeremy Nickel has asked

me to extend a curtsy [sic] call to patrons of his family’s wines ....”

All further statutory references are to the Code of Civil Procedure unless otherwise noted.

4 Section 1286.2 provides, in part: “(a) Subject to Section 1286.4, the court shall vacate the award
if the court determines any of the following: [{] (1) The award was procured by corruption,
fraud or other undue means. [f] (2) There was corruption in any of the arbitrators. (] (3) The
rights of the party were substantially prejudiced by misconduct of a neutral arbitrator. [{] (4) The
arbitrators exceeded their powers and the award cannot be corrected without affecting the merits
of the decision upon the controversy submitted. [{] (5) The rights of the party were substantially
prejudiced by the refusal of the arbitrators to postpone the hearing upon sufficient cause being
shown therefor or by the refusal of the arbitrators to hear evidence material to the controversy

w
Case 4:19-cv-01424-YGR Document 159-3 Filed 08/19/20 Page 9 of 9

Nickel v. Far Niente Wine Estates, LLC, Not Reported in Cal.Rptr. (2017)

or by other conduct of the arbitrators contrary to the provisions of this title. [{] (6) An arbitrator
making the award either: (A) failed to disclose within the time required for disclosure a ground
for disqualification of which the arbitrator was then aware; or (B) was subject to disqualification
upon grounds specified in Section 1281.91 but failed upon receipt of timely demand to disqualify
himself or herself as required by that provision.”

5 Section 1286.6 provides: “Subject to Section 1286.8, the court, unless it vacates the award
pursuant to Section 1286.2, shall correct the award and confirm it as corrected if the court
determines that: [{] (a) There was an evident miscalculation of figures or an evident mistake in
the description of any person, thing or property referred to in the award; [ff] (b) The arbitrators
exceeded their powers but the award may be corrected without affecting the merits of the decision
upon the controversy submitted; or [f] (c) The award is imperfect in a matter of form, not affecting
the merits of the controversy.”

6 Plaintiffs cite to no cases for the proposition that an arbitrator has a duty to invite an opposing
party to submit new evidence absent a request from that party. Instead, they cite to rule 17(d) of
the JAMS Streamlined Arbitration Rules & Procedures (JAMS Rules), which permits arbitrators
to exclude immaterial or unduly repetitive evidence provided that “all parties are afforded the
opportunity to present material and relevant evidence.” It is undisputed that the arbitrator accepted
all of plaintiffs’ evidentiary submissions and never refused to consider any evidence proffered
by them.

7 Though we exercise our discretion to consider this claim on the merits, we agree with FNWE that
plaintiffs forfeited any claim of error by failing to raise this issue before the arbitrator. (See, e.g.,

i Luster v. Collins (1993) 15 Cal.App.4th 1338, 1345-1346 [“In any event, by failing to raise the
issue at the arbitration hearing, Collins waived his right to assert error here.”].) It is well settled
that a party may not collaterally attack a procedure in an arbitration on grounds not raised before

the arbitrator when the result turns out to be adverse. (| Mossman v. City of Oakdale (2009) 170
Cal.App.4th 83, 93 [citing | Wellman v. Writers Guild of America, West, Inc. (9th. Cir. 1998) 146

F.3d 666, 673]; see also Moncharsh, supra, 3 Cal.4th at pp. 30-31.)
8 Plaintiffs offered to introduce declarations from Jeremy and a TVH employee as to how FNW
customers were inadvertently solicited by TVH.

 

 

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works
